COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER

Appellate case name:        In the Interest of L. Z., M. H. and N. U., children v. Department of
                            Family and Protective Services

Appellate case number:      01-19-00061-CV

Trial court case number: 2017-06000J

Trial court:                314th District Court of Harris County

        This is an appeal from a final decree terminating parental rights. Appeals from orders
terminating the parent-child relationship are to be brought to final disposition within 180 days of
the date the notice of appeal is filed. See TEX. R. JUD. ADMIN. 6.2(a), reprinted in TEX. GOV’T
CODE, tit. 2, subtit. F app. The notice of appeal in this case was filed on January 22, 2019, and
thus, the date of final disposition should be no later than July 19, 2019. Appellant’s brief was due
on March 18, 2019, but no brief or motion for extension was filed. Our records indicate that
appellant’s counsel was retained.
       When appellant fails to file a brief, this Court may dismiss the appeal for want of
prosecution. See TEX. R. APP. P. 42.3(b), (c).
        But, given the constitutional rights involved in a termination of parental rights, the Court
will not dismiss this appeal until we determine whether appellant is indigent and unrepresented by
counsel.
       Accordingly, the appeal is abated and remanded to the trial court to determine the
following:
       (1)   Whether appellant desires to proceed with this appeal;
       (2)   Why retained counsel, Donnica Blackful, has not filed an appellant’s brief;
       (3)    Whether retained counsel, Donnica Blackful, has abandoned the appeal; and
       (4)   Whether appellant is indigent and entitled to appointment of counsel, and if so, the trial
             court shall appoint counsel for appellant.
        The trial court shall cause a supplemental clerk’s record containing its findings and
recommendations, including the name, address, telephone number, and State Bar number of any
substitute counsel, and the reporter’s record of the hearing, to be filed in this Court within 10 days
of the date of this order.
        The appeal is abated, treated as a closed case, and removed from this Court’s active docket.
The appeal will be reinstated on this Court’s active docket when a supplemental clerk’s record that
complies with this order, and the reporter’s record of the hearing, have been filed in this Court.
The trial court coordinator shall set a hearing date and notify the parties and the Clerk of this Court
of such date.
       It is so ORDERED.

Judge’s signature: ___/s/ Richard Hightower_____
                    Acting individually  Acting for the Court


Date: __April 25, 2019_____